Citation Nr: 1736170	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-12 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from February 1971 to February 1973.  He was awarded the Good Conduct Medal and the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board most recently remanded this matter in September 2016.  A Supplemental Statement of the Case was issued in January 2017.

The appellant was afforded a travel Board hearing before a Veterans Law Judge in December 2013.  He was subsequently informed by letter that the Veterans Law Judge was no longer employed by the Board.  He was offered the opportunity to testify at another hearing.  In July 2016, the appellant responded that he did not wish to appear at another hearing and asked for his case to be considered on the evidence of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The appellant alleges that he has a psychiatric disability, to include PTSD, as a result of his experiences during active service.  Specifically, he reports that he witnessed a soldier in front of him collapse during a training exercise in basic training at Fort Jackson, South Carolina, in March or April 1971, and later learned that the soldier died.  In support of his claim, in February 2010, VA requested that the U.S. Army and Joint Services Records Research Center (JSRRC) verify whether a serviceman from the appellant's unit was killed on February 24, 1971.  JSRRC responded that only two persons were killed in the continental United States on that date.  During a December 2013 Board hearing, the appellant recalled that his stressor had occurred in March or April 1971, and not in February 1971 as noted in the original VA request to JSRRC.  Pursuant to a December 2013 Board remand, the RO submitted the March and April 1971 dates to the National Personnel Records Center, but it also submitted the names of the two soldiers confirmed to have died in the continental United States on February 24, 1971.  Given the information obtained, in a September 2016 remand, the Board directed that another request be sent to the JSRRC without the names of the soldiers who died on February 24, 1971.  A review of the record indicates that this development has not yet been completed.  

The appellant also claims that he has a kidney disorder that had its onset during, or was aggravated by, his active service.  At the December 2013 Board hearing, the appellant testified that he first experienced lower right quadrant back pain in service, and that he has continued to have right quadrant flank pain since.  A November 2008 VA CT study of the abdomen revealed evidence of a duplex right kidney and likely small hepatic cysts.  During a 2014 VA examination, the examiner stated that he could not confirm a diagnosis of duplex kidney because none of the CT scans or X-ray studies subsequent to November 2008 mentioned this diagnosis.  The dates of these studies were not noted, and no imaging studies were completed in conjunction with the 2014 VA examination.  Moreover, the requirement for service connection that a current disability be present is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed, or at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, in September 2016, the Board ordered an adequate medical examination and opinion to determine whether the appellant had a kidney disorder at any point during the period on appeal.  A review of the record indicates that this development has not yet been completed.  

The September 2016 Board remand also ordered adequate etiological opinions for the appellant's low back, left knee, and heart disabilities because the May 2014 VA examiners did not address the appellant's lay statements of continuity of symptomatology since service.

The AOJ did send the appellant a request to identify treatment, examinations, and relevant medical records, in substantial compliance with the third directive in the September 2016 Board remand.  However, the RO has not substantially complied with the other directives.  There is no indication in the claims file that the appellant was scheduled for the ordered medical examination, that the ordered addendum opinions were requested, or that another request was made to JSRRC regarding the claimed stressor.

The January 2017 Supplemental Statement of the Case is nearly identical to the April 2016 Supplemental Statement of the Case.  The April 2016 and January 2017 Reasons and Bases for the issues of entitlement to service connection for a low back disorder, a left knee disorder, a heart disorder, and a kidney disorder are identical.  No new evidence is discussed in the January 2017 Reasons and Bases, nor are the September 2016 remand directives.  The January 2017 Reasons and Bases for the issue of entitlement to service connection for PTSD include slightly more information about one of the February 1971 deaths, but the September 2016 directives are not discussed.  The April 2016 Reasons and Bases for the issue of entitlement to service connection for a right elbow disorder are repeated in the January 2017 Supplemental Statement of the Case, although this issue was denied by the Board in September 2016.

Compliance with remand directives by the originating agency is not optional or discretionary.  The Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

While the Board sincerely regrets the further delay, the appeal must again be remanded for compliance with the Board's remand directives.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Joint Services Records Research Center (JSRRC) or any other appropriate entity to attempt to verify the appellant's claimed stressor, witnessing a fellow soldier collapse and die during a formation exercise in basic training at Fort Jackson, South Carolina, in either March 1971 or April 1971.  Include the appellant's confirmed assignments and any relevant service records as part of this request, as appropriate.  Do not limit the request to the names of the two service members confirmed to have died in February 1971.

If any requested information is not available, or the search for any such information otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain this information must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and his representative.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and his representative.

3.  Provide the appellant with an appropriate examination to determine the nature and etiology of any kidney disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, to include imaging studies, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must provide the following opinions:

(a) is it at least as likely as not (50 percent or greater probability) that any kidney disorder diagnosed during the period of the appeal, to include a duplex right kidney and likely small hepatic cysts as identified on a November 2008 CT scan, had its onset in service or is otherwise related to active service?

(b) if any congenital defect of the kidneys is found, was there a superimposed disease or injury to the defect during active service?

(c) if any congenital disease of the kidneys is found, was it aggravated during service, such that there was a permanent increase in severity beyond the natural progression of the disorder?

The examiner must specifically address the appellant's contentions that he first experienced lower right quadrant back pain in service and that he has continued to have right quadrant flank pain since service.

A defect is defined as a structural or inherent abnormality or condition which is more or less stationary in nature.  A disease is any deviation from, or interruption of, the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.

4.  Obtain addendum medical opinions from a VA examiner, or VA examiners, regarding both the claimed (1) low back and (2) left knee disorders.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.

The examiner(s) must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any low back and left knee disorders diagnosed during the appeal period had their onset in, or are otherwise related to, the appellant's period of active duty service.  The examiner(s) must acknowledge and discuss the lay statements from the appellant as to his reports of experiencing problems with his low back and left knee since service.

5.  Obtain an addendum medical opinion from a VA examiner regarding the alleged heart disorder.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any heart disorder diagnosed during the appeal period had its onset in, or is otherwise related to, the appellant's period of active duty service.  The examiner must acknowledge and discuss the lay statements from the appellant as to his reports of experiencing problems with his heart since service.

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



